DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on October 24th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 2, 8-10, 15, and 17 have been amended. As a result, claims 1-20 are pending in this application.

Response to Arguments
Applicant’s argument and amendments filed on October 24th, 2022, with respect to the rejections of independent claims 1, 9, and 17 under 35 U.S.C 103, where the applicant asserts that Bender does not teach or suggest “determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberis greater than or equal to the threshold number” as recited in independent claims 1, 9, and 17. 
Examiner respectfully disagrees. The claimed limitation indicates determining whether the data elements match a condition and in response to determining that the data elements match that condition would allow the cursor operation to perform to locate the data.
Bender indicates this on [0512] by determining to locate the matching key identifier by skipping the entries that are deleted and locating the non-deleted values by looking up in the structure to determine if the value is greater than or equal to the key-value pair its being search for. 

Bender indicates to determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberWhen a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value); and 

responsive to determining that the number of data elements is greater than or equal to the threshold numberTo implement a point-query an associated cursor returns a copy of the key-value pair it points to. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value)).  

	As such, Bender teaches the amended limitations as suggested above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0325115 issued to Ramsundar et al. (hereinafter as “Ramsundar”) in view of U.S Patent Application Publication 2015/0370860 issued to Bender et al. (hereinafter as “Bender”).

Regarding claim 1, Ramsundar teaches a method comprising: receiving, by a processing device (Ramsundar: [0054]; The computer readable storage media 114 may comprise executable instructions configured to cause the computing device 110 (e.g., processor 111) to perform steps), a request to perform a cursor operation to search for one or more data elements of a key-value data store (Ramsundar :[0075]; An iteration request may be to initialize or instantiate an iterator...to request data, an address, or a key at a current iterator position, to request each data segment, address, or key that satisfies a condition. An iteration request may iterate or traverse data or a logical-to-physical address mapping structure for data in an address order. [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter), the request comprising a key identifier associated with the one or more data elements (Ramsundar: [0075]; An iteration request may be to initialize or instantiate an iterator... to request each data segment, address, or key that satisfies a condition. An iteration request may iterate or traverse data or a logical-to-physical address mapping structure for data in an address order. [0178]: a key for a data value may be a combination of several sub-values, such as a client identifier, a pool identifier, a key identifier, or the like. [0180]; A key identifier identifies an associated data value, differentiating between data values with the same client identifier and pool identifier...key identifiers, may be selected based on a size of a logical address space 134 for the non-volatile memory device 120 or VSU 516, a number of anticipated data values, a number of anticipated clients 116, a number of anticipated pools per client 116, a number of anticipated data values per pool, or the like), and wherein

 	the key-value data store comprises a tree structure with a plurality of nodes (Ramsundar: [0086]; the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter. [0109]; The logical-to-physical address mapping structure, in various embodiments, may include a B-tree, B*-tree, B+-tree, a CAM, a binary tree...another mapping data structure.... the logical-to-physical address mapping structure includes a B-tree with multiple nodes and each node may store several entries); 

traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier (Ramsundar: [0085]-[0086]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. The condition module 204...a logical-to-physical address mapping structure for one or more entries that satisfy a condition or filter of an iteration request by traversing, walking, or otherwise navigating the logical-to-physical address mapping structure and testing each traversed entry with the condition or filter. The condition module 204 may filter logical addresses based on a filter condition of an iteration request and provide one or more filtered logical addresses, corresponding data, corresponding keys, corresponding key-value pairs, or the like to the result module 206. [0089]-[0090]; determine which entries of the logical-to-physical address mapping structure satisfy or match a condition or filter
For example, a condition or filter may define or select each file, data value [0178]; a key for a data value may be a combination of several sub-values, such as a client identifier, a pool identifier, a key identifier, or the like); 

	Ramsundar does not explicitly teach determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberis greater than or equal to the threshold number

	However, Bender teaches determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberTo advance the cursor, if the cursor is associated with an OMT, then the index is incremented, and the OMT is used to find the next value. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value {Examiner correlates the look up of the value and finding that the value that is greater than or equal to the key-value pair to locate the matching key and skipping the deleted ones and finding the non-deleted one to match the key identifier in which is greater than or equal to the key-value pair that is being search}); and 

responsive to determining that the number of data elements is greater than or equal to the threshold numbercursor operation for the data elements that match the key identifier (Bender: [0512]; To implement a point-query an associated cursor returns a copy of the key-value pair it points to. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in utilizing a dictionary to store keys and messages by utilizing a queries to answer each node (See: Bender: [0521]). In addition, the references (Ramsundar and Bender) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar and Bender are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 5, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar teaches traversing the portion of the plurality of nodes comprises (Ramsundar: [0085]-[0086]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. The condition module 204...a logical-to-physical address mapping structure for one or more entries that satisfy a condition or filter of an iteration request by traversing, walking, or otherwise navigating the logical-to-physical address mapping structure and testing each traversed entry with the condition or filter): 

determining a first hash value of a first portion of the key identifier (Ramsundar: [0092]-[0093]; a condition or filter may be for logical addresses such as LBAs, and the condition module 204 may evaluate a logical address and/or range of logical addresses of an entry with the condition or filter...a condition or filter may be for a key of a key-value pair (e.g., a key address portion of a logical address as described below)...the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure {See also [0085] An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure}); 

selecting a first node of the plurality of nodes based on the first hash value (Ramsundar: [0086]; Filtering logical addresses, in one embodiment, may comprise selecting one or more logical addresses that satisfy a condition or filter. [0122]; determines a hash based on a pool identifier for the pool level iterator and a selected logical address and compares the resulting hash with an additional hash stored in the logical-to-physical address mapping structure as described above); 

determining whether the first node comprises any data elements that match the key identifier (Ramsundar: [0089]; the condition module 204 accesses entries of the logical-to-physical address mapping structure in volatile memory 112 of the host computing device 110, so that the condition module 204 may determine which entries of the logical-to-physical address mapping structure satisfy or match a condition or filter. [0092]-[0093]; a condition or filter may be for logical addresses such as LBAs, and the condition module 204 may evaluate a logical address and/or range of logical addresses of an entry with the condition or filter to determine whether the entry satisfies the condition or filter...a condition or filter may be for a key of a key-value pair (e.g., a key address portion of a logical address as described below)); and

 responsive to determining that the first node does not comprise any data elements that match the key identifier (Ramsundar: [0085]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. As described below, in certain embodiments, each entry maps a logical address or logical address range for data to a physical location for the data in the non-volatile memory media 122. [0102]; The result module 206, in certain embodiments, may fulfill a POOL command by returning one or more keys, key-value pairs, or the like associated with a pool identifier. [0123]; If the determined hash fails to match the stored additional hash, the logical address is not associated with a key-value pair of the pool for the pool level iterator, and the conditional iteration module 150 continues to test subsequent logical addresses and/or keys until a member of the pool is located), 

selecting an additional node of the plurality of nodes (Ramsundar: [0086]; may comprise selecting one or more logical addresses that satisfy a condition or filter. [0093]; the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure. [0123] If the determined hash matches the stored additional hash, the logical address is associated with a key-value pair of the pool for the pool level iterator and the conditional iteration module 150 iterates to the selected logical address or key).  

	Regarding claim 9, Ramsundar teaches a system comprising:a plurality of memory components (Ramsundar: [0039]; According to various embodiments, a non-volatile memory controller manages one or more non-volatile memory devices. The non-volatile memory device(s) may comprise memory or storage devices, such as solid-state storage device(s), that are arranged and/or partitioned into a plurality of addressable media storage locations); and 

a processing device, operatively coupled to the memory components (Ramsundar: [0053]; FIG. 1A is a block diagram of one embodiment of a system 100 comprising a conditional iteration module 150. The conditional iteration module 150 may be part of and/or in communication with a storage management layer (SML) 130. The SML 130 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112), to perform operations comprising:configuring a key-value data store in a tree structure (Ramsundar: [0086]; the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter. [0109]; The logical-to-physical address mapping structure, in various embodiments, may include a B-tree, B*-tree, B+-tree, a CAM, a binary tree...another mapping data structure.... the logical-to-physical address mapping structure includes a B-tree with multiple nodes and each node may store several entries), wherein

 	the tree structure comprises a first set of nodes that store data based on a first hash value of a first portion of an index for the key-value data store, and a second set of nodes that store data based on a second hash value of a second portion of the index for the key-value data store (Ramsundar: [0085]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. [0094]; a key, a pool identifier, or the like is hashed or otherwise translated into a logical address, [0109]; the logical-to-physical address mapping structure includes a B-tree with multiple nodes and each node may store several entries. Furthermore, the number of nodes in the B-tree may vary as the B-tree grows wider and/or deeper); 

receiving a request to perform a cursor operation to search for one or more data elements of the key-value data store (Ramsundar :[0075]; An iteration request may be to initialize or instantiate an iterator...to request data, an address, or a key at a current iterator position, to request each data segment, address, or key that satisfies a condition. An iteration request may iterate or traverse data or a logical-to-physical address mapping structure for data in an address order. [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter), 

the request comprising a key identifier associated with the one or more data elements (Ramsundar:[0178]: a key for a data value may be a combination of several sub-values, such as a client identifier, a pool identifier, a key identifier, or the like. [0180]; A key identifier identifies an associated data value, differentiating between data values with the same client identifier and pool identifier...key identifiers, may be selected based on a size of a logical address space 134 for the non-volatile memory device 120 or VSU 516, a number of anticipated data values, a number of anticipated clients 116, a number of anticipated pools per client 116, a number of anticipated data values per pool, or the like); 

traversing a portion of the first set of nodes to identify data elements in the key-value data store that match the key identifier (Ramsundar: [0085]-[0086]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. The condition module 204...a logical-to-physical address mapping structure for one or more entries that satisfy a condition or filter of an iteration request by traversing, walking, or otherwise navigating the logical-to-physical address mapping structure and testing each traversed entry with the condition or filter. The condition module 204 may filter logical addresses based on a filter condition of an iteration request and provide one or more filtered logical addresses, corresponding data, corresponding keys, corresponding key-value pairs, or the like to the result module 206. [0097]; The result module 206, depending on a type of the iteration request, may return a single result (e.g., a next result, a previous result, or the like relative to an iterator position in the logical-to-physical address mapping structure)); 

	Ramsundar does not explicitly teach responsive to determining that a number of the data elements that match the key identifier is greater than or equal to a threshold number

	However, Bender teaches responsive to determining that a number of the data elements that match the key identifier is greater than or equal to a threshold numberTo advance the cursor, if the cursor is associated with an OMT, then the index is incremented, and the OMT is used to find the next value. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value {Examiner correlates the look up of the value and finding that the value that is greater than or equal to the key-value pair to locate the matching key and skipping the deleted ones and finding the non-deleted one to match the key identifier in which is greater than or equal to the key-value pair that is being search}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in utilizing a dictionary to store keys and messages by utilizing a queries to answer each node (See: Bender: [0521]). In addition, the references (Ramsundar and Bender) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar and Bender are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 10, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar further teaches 
the processing device is further to perform operations comprising: traversing a second portion of the second set of nodes to identify data elements in the key-value data store that match the key identifier (Ramsundar: [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter.[0088]; the condition module 204 may traverse, walk, or otherwise navigate the entire logical-to-physical address mapping structure, checking or testing each entry to determine whether it satisfies or matches the condition or filter to populate a complete result set for the result module 206. [0097]; The result module 206, depending on a type of the iteration request, may return a single result (e.g., a next result, a previous result, or the like relative to an iterator position in the logical-to-physical address mapping structure) or a result set including multiple results (e.g., a member for each entry that satisfies a condition or filter of an iteration request)); 

	The modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Bender further teaches responsive to determining that the number of the data elements that match the key identifier is greater than or equal to the threshold numberWhen a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value).  

responsive to determining that a number of the data elements that match the key identifier is not greater than or equal to the threshold numberTo implement a point-query an associated cursor returns a copy of the key-value pair it points to. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in utilizing a dictionary to store keys and messages by utilizing a queries to answer each node (See: Bender: [0521]). In addition, the references (Ramsundar and Bender) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar and Bender are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 13, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar further teaches 
to traverse the first portion of the first set of nodes, the processing device is further to perform operations comprising: determining the first hash value for a first portion of the key identifier (Ramsundar: [0092]-[0093]; a condition or filter may be for logical addresses such as LBAs, and the condition module 204 may evaluate a logical address and/or range of logical addresses of an entry with the condition or filter to determine whether the entry satisfies the condition or filter...a condition or filter may be for a key of a key-value pair (e.g., a key address portion of a logical address as described below)...the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure {See also [0085] An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure}); 

selecting a first node of the first set of nodes based on the first hash value (Ramsundar: [0086]; Filtering logical addresses, in one embodiment, may comprise selecting one or more logical addresses that satisfy a condition or filter. [0122]; determines a hash based on a pool identifier for the pool level iterator and a selected logical address and compares the resulting hash with an additional hash stored in the logical-to-physical address mapping structure as described above);

 	determining whether the first node comprises any data elements that match the key identifier (Ramsundar: [0089]; the condition module 204 accesses entries of the logical-to-physical address mapping structure in volatile memory 112 of the host computing device 110, so that the condition module 204 may determine which entries of the logical-to-physical address mapping structure satisfy or match a condition or filter. [0092]-[0093]; a condition or filter may be for logical addresses such as LBAs, and the condition module 204 may evaluate a logical address and/or range of logical addresses of an entry with the condition or filter to determine whether the entry satisfies the condition or filter...a condition or filter may be for a key of a key-value pair (e.g., a key address portion of a logical address as described below)...the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure); and 

responsive to determining that the first node does not comprise any data elements that match the key identifier, selecting an additional node of the first set of nodes (Ramsundar: [0085]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. As described below, in certain embodiments, each entry maps a logical address or logical address range for data to a physical location for the data in the non-volatile memory media 122. [0102]; The result module 206, in certain embodiments, may fulfill a POOL command by returning one or more keys, key-value pairs, or the like associated with a pool identifier. [0123]; If the determined hash matches the stored additional hash, the logical address is associated with a key-value pair of the pool for the pool level iterator and the conditional iteration module 150 iterates to the selected logical address or key. If the determined hash fails to match the stored additional hash, the logical address is not associated with a key-value pair of the pool for the pool level iterator, and the conditional iteration module 150 continues to test subsequent logical addresses and/or keys until a member of the pool is located).  

	Regarding claim 17, Ramsundar teaches a non-transitory computer readable medium comprising instructions (Ramsundar:[0054]; The computing device 110 may further comprise a non-transitory, computer readable storage media 114), which when executed by a processing device (Ramsundar:[0054]; The computer readable storage media 114 may comprise executable instructions configured to cause the computing device 110 (e.g., processor 111) to perform steps), cause the processing device to perform operations comprising: receiving a request to perform a cursor operation to search for one or more data elements of a key-value data store (Ramsundar :[0075]; An iteration request may be to initialize or instantiate an iterator...to request data, an address, or a key at a current iterator position, to request each data segment, address, or key that satisfies a condition. An iteration request may iterate or traverse data or a logical-to-physical address mapping structure for data in an address order. [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter),

 the request comprising a key identifier associated with the one or more data elements (Ramsundar:[0178]: a key for a data value may be a combination of several sub-values, such as a client identifier, a pool identifier, a key identifier, or the like. [0180]; A key identifier identifies an associated data value, differentiating between data values with the same client identifier and pool identifier...key identifiers, may be selected based on a size of a logical address space 134 for the non-volatile memory device 120 or VSU 516, a number of anticipated data values, a number of anticipated clients 116, a number of anticipated pools per client 116, a number of anticipated data values per pool, or the like), and wherein

 	the key-value data store comprises a tree structure with a plurality of nodes (Ramsundar: [0086]; the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter. [0109]; The logical-to-physical address mapping structure, in various embodiments, may include a B-tree, B*-tree, B+-tree, a CAM, a binary tree...another mapping data structure.... the logical-to-physical address mapping structure includes a B-tree with multiple nodes and each node may store several entries); 

traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier (Ramsundar: [0085]-[0086]; An entry may comprise a node, a portion of a node, a field, an element, a mapping, and/or another discrete unit of a logical-to-physical address mapping structure. The condition module 204...a logical-to-physical address mapping structure for one or more entries that satisfy a condition or filter of an iteration request by traversing, walking, or otherwise navigating the logical-to-physical address mapping structure and testing each traversed entry with the condition or filter. The condition module 204 may filter logical addresses based on a filter condition of an iteration request and provide one or more filtered logical addresses, corresponding data, corresponding keys, corresponding key-value pairs, or the like to the result module 206. [0097]; The result module 206, depending on a type of the iteration request, may return a single result (e.g., a next result, a previous result, or the like relative to an iterator position in the logical-to-physical address mapping structure)); 

Ramsundar does not explicitly teach determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberis greater than or equal to the threshold number

	However, Bender teaches determining whether a number of the data elements that match the key identifier is greater than or equal to a threshold numberTo advance the cursor, if the cursor is associated with an OMT, then the index is incremented, and the OMT is used to find the next value. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value {Examiner correlates the look up of the value and finding that the value that is greater than or equal to the key-value pair to locate the matching key and skipping the deleted ones and finding the non-deleted one to match the key identifier in which is greater than or equal to the key-value pair that is being search}); and

responsive to determining that the number of data elements is greater than or equal to the threshold numberTo implement a point-query an associated cursor returns a copy of the key-value pair it points to. When a cursor searches, it operates as follows: 2. If u is a leaf-node, then look up the value in the OMT of leaf by finding the first value that is greater than or equal to the key-value pair being searched for. If looking for a matching key in a DUP database, then the system must skip any leaf entries that contain provisionally deleted values, and find the first non-deleted value)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in utilizing a dictionary to store keys and messages by utilizing a queries to answer each node (See: Bender: [0521]). In addition, the references (Ramsundar and Bender) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar and Bender are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Claims 2-4, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0325115 issued to Ramsundar et al. (hereinafter as “Ramsundar”) in view of U.S Patent Application Publication 2015/0370860 issued to Bender et al. (hereinafter as “Bender”) in further view of U.S Patent 8,996,531 issued to Sacco et al. (hereinafter as "Sacco")

Regarding claim 2, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach responsive to determining that the number of data elements is not greater than or equal to the threshold number

Sacco teaches responsive to determining that the number of data elements is not greater than or equal to the threshold numberC[i].cont is set when the current record (identified by C[i] .pos) is read and it is derived from the current record. Col 7, lines 6-10; The access structure also allows to advance the current cursor to a value x. If x≦C[i].cont.pe, the cursor is not advanced, and C[i].cont.ps is set to x if C[i].cont.ps≦x (C[i].cont.ps is not changed otherwise)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 3, the modification of Ramsundar, Bender, and Sacco teaches claimed invention substantially as claimed, and Ramsundar further teaches determining whether any data elements in the key-value data store match the key identifier (Ramsundar: [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter.[0088]; the condition module 204 may traverse, walk, or otherwise navigate the entire logical-to-physical address mapping structure, checking or testing each entry to determine whether it satisfies or matches the condition or filter to populate a complete result set for the result module 206. [0097]; The result module 206, depending on a type of the iteration request, may return a single result (e.g., a next result, a previous result, or the like relative to an iterator position in the logical-to-physical address mapping structure) or a result set including multiple results (e.g., a member for each entry that satisfies a condition or filter of an iteration request)); and

Ramsundar does not explicitly teach responsive to determining that no data elements match the key identifier, providing the response to the request, the response indicating an end of file condition.

	However, Sacco further teaches responsive to determining that no data elements match the key identifier, providing the response to the request, the response indicating an end of file condition (Sacco: Col 3, lines 19-25; In order to access the entire normalized inverted list, a together with the inverted list key. The chunk size j represents prefix scan is implemented. The prefix scan for a search key K' uses the index to access the first record <Kj, p[0]>, with Kj=K' (K' is the prefix of the record to be found). Subsequently, it performs a sequential scan fetching all the subsequent records with Kj=K', until a record with Kl>K' or the end of file is encountered).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 4, the modification of Ramsundar, Bender, and Sacco teaches claimed invention substantially as claimed, and Ramsundar further teaches responsive to determining that one data element matches the key identifier, providing the response to the request, the response comprising the one data element (Ramsundar: [0088]; the condition module 204 may traverse, walk, or otherwise navigate the entire logical-to-physical address mapping structure, checking or testing each entry to determine whether it satisfies or matches the condition or filter to populate a complete result set for the result module 206).  

Regarding claim 11, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach the processing device is further to perform operations comprising: responsive to determining that no data elements match the key identifier, providing a response indicating an end of file condition without performing the cursor operation.

	Sacco teaches the processing device is further to perform operations comprising: responsive to determining that no data elements match the key identifier, providing a response indicating an end of file condition without performing the cursor operation (Sacco: Col 6, lines 63-64; C[i].cont is set when the current record (identified by C[i] .pos) is read and it is derived from the current record. Col 7, lines 6-10; The access structure also allows to advance the current cursor to a value x. If x≦C[i].cont.pe, the cursor is not advanced, and C[i].cont.ps is set to x if C[i].cont.ps≦x (C[i].cont.ps is not changed otherwise)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 12, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach the processing device is further to perform operations comprising:responsive to determining that one data element matches the key identifier, providing a response comprising the one data element without performing the cursor operation.

	Sacco teaches the processing device is further to perform operations comprising:responsive to determining that one data element matches the key identifier, providing a response comprising the one data element without performing the cursor operation (Sacco: Col 3, lines 19-25; In order to access the entire normalized inverted list, a together with the inverted list key. The chunk size j represents prefix scan is implemented. The prefix scan for a search key K' uses the index to access the first record <Kj, p[0]>, with Kj=K' (K' is the prefix of the record to be found). Subsequently, it performs a sequential scan fetching all the subsequent records with Kj=K', until a record with Kl>K' or the end of file is encountered).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Regarding claim 18, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar further teaches the operations further comprising: determining whether any data elements in the key-value data store match the key identifier (Ramsundar: [0086]; the condition module 204 may cooperate with the mapping module 302 and/or with the key-value store module 306 described below to scan the logical-to-physical address mapping structure to locate data segments that satisfy a condition or filter.[0088]; the condition module 204 may traverse, walk, or otherwise navigate the entire logical-to-physical address mapping structure, checking or testing each entry to determine whether it satisfies or matches the condition or filter to populate a complete result set for the result module 206. [0097]; The result module 206, depending on a type of the iteration request, may return a single result (e.g., a next result, a previous result, or the like relative to an iterator position in the logical-to-physical address mapping structure) or a result set including multiple results (e.g., a member for each entry that satisfies a condition or filter of an iteration request)); 

The modification of Ramsundar and Bender does not explicitly teach responsive to determining that no data elements match the key identifier, providing the response to the request, the response indicating an end of file condition without performing the cursor operation.

Sacco teaches responsive to determining that no data elements match the key identifier, providing the response to the request, the response indicating an end of file condition without performing the cursor operation (Sacco: Col 3, lines 19-25; In order to access the entire normalized inverted list, a together with the inverted list key. The chunk size j represents prefix scan is implemented. The prefix scan for a search key K' uses the index to access the first record <Kj, p[0]>, with Kj=K' (K' is the prefix of the record to be found). Subsequently, it performs a sequential scan fetching all the subsequent records with Kj=K', until a record with Kl>K' or the end of file is encountered).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Regarding claim 19, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach responsive to determining that one data element matches the key identifier, providing the response to the request, the response comprising the one data element without performing the cursor operation.

	Sacco teaches responsive to determining that one data element matches the key identifier, providing the response to the request, the response comprising the one data element without performing the cursor operation (Sacco: Col 6, lines 63-64; C[i].cont is set when the current record (identified by C[i] .pos) is read and it is derived from the current record. Col 7, lines 6-10; The access structure also allows to advance the current cursor to a value x. If x≦C[i].cont.pe, the cursor is not advanced, and C[i].cont.ps is set to x if C[i].cont.ps≦x (C[i].cont.ps is not changed otherwise)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Sacco (teaches determining that the number of data elements does not satisfy the threshold condition, providing a response to the request without performing the cursor operation). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and query performance by evaluating the partition and minimize the number of index cursor moves to evaluate the query (See: Sacco: Col 5, lines 52-55). In addition, the references (Ramsundar, Bender, and Sacco) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Sacco are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0325115 issued to Ramsundar et al. (hereinafter as “Ramsundar”) in view of U.S Patent Application Publication 2015/0370860 issued to Bender et al. (hereinafter as “Bender”) in further view of U.S Patent Application Publication 2019/0340379 issued to James Douglas Beecham (hereinafter as "Beecham").

Regarding claim 6, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar further teaches selecting the additional node from the second set of nodes based on the second hash value (Ramsundar: [0086]; may comprise selecting one or more logical addresses that satisfy a condition or filter. [0093]; the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure. [0123] If the determined hash matches the stored additional hash, the logical address is associated with a key-value pair of the pool for the pool level iterator and the conditional iteration module 150 iterates to the selected logical address or key).  

The modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach determining whether the first node is associated with a threshold node level of the tree structure; responsive to determining that the first node is associated with the threshold node level, determining a second hash value of a second portion of the key identifier, wherein the second portion comprises the first portion combined with an additional portion of the key identifier.

Beecham teaches determining whether the first node is associated with a threshold node level of the tree structure (Beecham: [0082]; a. With the location of each unique requested segment (or node or document or content) identifier, some embodiments check against a series of threshold or rate objects); 

responsive to determining that the first node is associated with the threshold node level, determining a second hash value of a second portion of the key identifier (Beecham: [0082]; a. With the location of each unique requested segment (or node or document or content) identifier, some embodiments check against a series of threshold or rate objects. [0143]; calculating a hash collision to a threshold number of prefix or suffix digits of a cryptographic hash value), wherein

 	the second portion comprises the first portion combined with an additional portion of the key identifier(Beecham: [0147]; as data is accumulated, when the directed acyclic graph 70 exceeds a threshold size, a new directed acyclic graph may be instantiated, for example, using a cryptographic hash value of a root node of a last block added to a previous directed acyclic graph as a seed value 78 in a seed node); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Beecham (teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a secure and efficient method in maintaining the data (See: Beecham: [0123]). In addition, the references (Ramsundar, Bender, and Beecham) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Beecham are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 14, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, and Ramsundar further teaches selecting the additional node from the second set of nodes based on the second hash value (Ramsundar: [0086]; may comprise selecting one or more logical addresses that satisfy a condition or filter. [0093]; the condition module 204 may hash or otherwise translate a condition or filter or a portion thereof to compare the hashed or translated condition or filter with the key address portion of logical addresses of entries of the logical-to-physical address mapping structure. [0123] If the determined hash matches the stored additional hash, the logical address is associated with a key-value pair of the pool for the pool level iterator and the conditional iteration module 150 iterates to the selected logical address or key).  

The modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach wherein to traverse the second portion of the second set of nodes, the processing device is further to perform operations comprising: determining whether the first node is associated with a threshold node level of the tree structure; responsive to determining that the first node is associated with the threshold node level, determining the second hash value for a second portion of the key identifier, wherein the second portion comprises the first portion combined with an additional portion of the key identifier; 

Beecham teaches wherein to traverse the second portion of the second set of nodes, the processing device is further to perform operations comprising: determining whether the first node is associated with a threshold node level of the tree structure (Beecham: [0082]; a. With the location of each unique requested segment (or node or document or content) identifier, some embodiments check against a series of threshold or rate objects); 

responsive to determining that the first node is associated with the threshold node level, determining the second hash value for a second portion of the key identifier (Beecham: [0082]; a. With the location of each unique requested segment (or node or document or content) identifier, some embodiments check against a series of threshold or rate objects. [0143]; calculating a hash collision to a threshold number of prefix or suffix digits of a cryptographic hash value), wherein

 	the second portion comprises the first portion combined with an additional portion of the key identifier (Beecham: [0147]; as data is accumulated, when the directed acyclic graph 70 exceeds a threshold size, a new directed acyclic graph may be instantiated, for example, using a cryptographic hash value of a root node of a last block added to a previous directed acyclic graph as a seed value 78 in a seed node); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Beecham (teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a secure and efficient method in maintaining the data (See: Beecham: [0123]). In addition, the references (Ramsundar, Bender, and Beecham) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Beecham are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2014/0325115 issued to Ramsundar et al. (hereinafter as “Ramsundar”) in view of U.S Patent Application Publication 2015/0370860 issued to Bender et al. (hereinafter as “Bender”) in further view of U.S Patent Application Publication 2009/0063400 issued to Borkar et al. (hereinafter as "Borkar") .

	Regarding claim 7, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements.

	Borkar teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier); 

identifying a portion of the sorted collection of data elements associated with deleted data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier); and

 	removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements (Borkar: [0048]; index key parts is defined to compare a set of index keys to be deleted against a set of index keys to be inserted. Instead of deleting all of the index keys for an old indexable entity, only the old keys which are not in a set of replacement index keys will be deleted from the index 110. [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Borkar (teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and eliminating the deletions and insertions to the index for identical delete/insert key pairs (See: Borkar: [0010]). In addition, the references (Ramsundar, Bender, and Borkar) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Borkar are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Regarding claim 16, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach to perform the cursor operation, the processing device is further to perform operations comprising: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements.

Borkar teaches to perform the cursor operation, the processing device is further to perform operations comprising: sorting the data elements that match the key identifier to generate a sorted collection of data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier);

 	identifying a portion of the sorted collection of data elements associated with deleted data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier); and 

removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements (Borkar: [0048]; index key parts is defined to compare a set of index keys to be deleted against a set of index keys to be inserted. Instead of deleting all of the index keys for an old indexable entity, only the old keys which are not in a set of replacement index keys will be deleted from the index 110. [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Borkar (teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and eliminating the deletions and insertions to the index for identical delete/insert key pairs (See: Borkar: [0010]). In addition, the references (Ramsundar, Bender, and Borkar) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Borkar are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

	Regarding claim 20, the modification of Ramsundar and Bender teaches claimed invention substantially as claimed, however the modification of Ramsundar and Bender does not explicitly teach to perform the cursor operation, the processing device is further to perform operations comprising: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements.

	Borkar teaches to perform the cursor operation, the operations further comprising: sorting the data elements that match the key identifier to generate a sorted collection of data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier); 

identifying a portion of the sorted collection of data elements associated with deleted data elements (Borkar: [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts. [0058]; The index update module 206 then may mark each delete index key in the buffer that matches one of the insert index keys with an identifier); and

 	removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements (Borkar: [0048]; index key parts is defined to compare a set of index keys to be deleted against a set of index keys to be inserted. Instead of deleting all of the index keys for an old indexable entity, only the old keys which are not in a set of replacement index keys will be deleted from the index 110. [0056]; In a further embodiment, the index key comparison module 206 may sort the delete index keys and insert index keys in the list to define index pairs and index singles based on one or more index key parts).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ramsundar (teaches receiving, by a processing device, a request to perform a cursor operation to search for one or more data elements of a key-value data store and traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier) with the teachings of Bender (teaches determining whether a number of the data elements that match the key identifier satisfies a threshold condition and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier) to further include the teachings of Borkar (teaches performing the cursor operation comprises: sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving update performance and eliminating the deletions and insertions to the index for identical delete/insert key pairs (See: Borkar: [0010]). In addition, the references (Ramsundar, Bender, and Borkar) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ramsundar, Bender, and Borkar are directed to utilizing a scanning operation and evaluating the metadata of the nodes to determine a match.

Allowable Subject Matter
Claims 8 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As recited above, Ramsundar teaches “a request to perform a cursor operation to search for one or more data elements of a key-value data store, the request comprising a key identifier associated with the one or more data elements and wherein
the key-value data store comprises a tree structure with a plurality of nodes...traversing a portion of the plurality of nodes to identify data elements in the key-value data store that match the key identifier”. Additionally, Bender teaches “determining whether a number of the data elements that match the key identifier satisfies a threshold condition; and responsive to determining that the number of data elements satisfies the threshold condition, performing the cursor operation for the data elements that match the key identifier”. Also, Beecham teaches to “determining whether the first node is associated with a threshold node level of the tree structure...second portion comprises the first portion combined with an additional portion of the key identifier”. Furthermore, Sacco teaches responsive to determining that one data element matches the key identifier, providing the response to the request, the response comprising the one data element without performing the cursor operation. Finally, Borkar teaches “sorting the data elements that match the key identifier to generate a sorted collection of data elements; identifying a portion of the sorted collection of data elements associated with deleted data elements; and removing, from the sorted collection of data elements, the portion of the sorted collection associated with the deleted data elements”.
 However, the cited prior arts do not teach each determining whether the number of data elements that match the key identifier satisfies the threshold condition comprises: identifying a first data element that matches the key identifier; determining that a second data element corresponding to a deletion of the first data element was not previously encountered during the traversing of the portion of the plurality of nodes; determining that a third data element comprising a duplicate of the first data element was not previously encountered during the traversing of the portion of the plurality of nodes; and incrementing the number of data elements that match the key identifier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2015/0220596 issued to PURCELL et al. (hereinafter as “PURCELL”) teaches setting different methods of skipping duplicate values and locating the matching key based on the query statement retrieve.
U.S Patent 5,918,224 issued to David Bredenberg (hereinafter as “Bredenberg”) teaches utilizing a database server in which navigates forward and backward with a particular leaf page and identifying the key values of the prefix.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/18/2022
/ANDREW N HO/Examiner
Art Unit 2162    

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162